     Case 3:18-cv-01352-S Document 53 Filed 05/10/19            Page 1 of 2 PageID 661


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

LE-VEL BRANDS LLC,                                §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §       CASE NO. 3:18-cv-01352-S
                                                  §
SHYLO ECKSTROM,                                   §
                                                  §
       Defendant.                                 §


            APPENDIX TO PLAINTIFF’S MOTION FOR CONTEMPT AND
                         MOTION FOR SANCTIONS


EXHIBITS:                                                                      PAGES:
Declaration of Kevin T. Schutte                                                001-002

Declaration of Pamela Wright                                                    003-004

       A. Text messages between Pamela Wright and Shylo Eckstrom                005-035

       B. Audio Files 1-11                                                       036


                                           Respectfully submitted,

                                           SHAPIRO BIEGING BARBER OTTESON LLP

                                           By: /s/ Kevin T. Schutte
                                               Kevin T. Schutte
                                               kschutte@sbbolaw.com
                                               Texas Bar No. 24033050
                                               William P. Dunne III
                                               wdunne@sbbolaw.com
                                               Texas Bar No. 24097631

                                           5430 LBJ Freeway, Suite 1540
                                           Dallas, Texas 75240
                                           Direct Dial: (214) 377-0148

                                           ATTORNEYS FOR LE-VEL BRANDS LLC

APPENDIX TO PLAINTIFF’S MOTION FOR CONTEMPT AND
MOTION FOR SANCTIONS                                                                 PAGE 1
   Case 3:18-cv-01352-S Document 53 Filed 05/10/19               Page 2 of 2 PageID 662




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on all
counsel of record on this the 10th day of May 2019, in accordance with the Texas Rules of Civil
Procedure.

                                                /s/ Kevin T. Schutte
                                               Kevin T. Schutte




APPENDIX TO PLAINTIFF’S MOTION FOR CONTEMPT AND
MOTION FOR SANCTIONS                                                                      PAGE 2
